Citation Nr: 1011030	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-34 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability, due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which granted service connection for 
PTSD and assigned a 50 percent disability rating.  The 
Veteran expressed disagreement with the assigned disability 
rating and perfected a substantive appeal.

In September 2009, the Veteran and his spouse appeared at a 
personal hearing over which the undersigned Veterans Law 
Judge presided while at the RO.  A transcript of the hearing 
has been associated with his claims file.

As will be discussed below, the medical evidence of record 
has suggested that the Veteran may no longer be able to work 
due to his PTSD.  In Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans' 
Claims (Court) held that a TDIU claim is part of an increased 
disability rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  Id.  As 
such, the issues before the Board are as set forth above. 

The issue of entitlement to a TDIU will be addressed in the 
REMAND portion of this decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social 
impairment with deficiencies in most areas.  However, it has 
not been productive of total occupational and social 
impairment due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for names of close relatives, own occupation or own 
name.


CONCLUSION OF LAW

The criteria for an initial 70 percent disability rating, but 
not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.7, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants an increased 
disability rating for the service-connected PTSD.  The RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims file 
the service treatment records and reports of his post-service 
care.  He has also been afforded a VA examination.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.

Analysis

The Veteran essentially asserts that his PTSD is more 
disabling than contemplated by the current 50 percent 
disability rating.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the Veteran's disability, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, concerning the claim for the 
depression, the Board notes that the Veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Additionally, in determining the present level 
of a disability for any increased rating claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

The Veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).  Anxiety disorders, which include PTSD, are 
rated under the criteria set forth in Diagnostic Code 9440. 
Under this diagnostic code provision, a 50 percent disability 
rating is warranted when occupational and social impairment 
is found with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A maximum 100 percent disability rating is warranted if there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2009).

A VA examination report dated in February 2006 shows that the 
examiner reviewed the Veteran's claims file in conjunction 
with conducting the examination of the Veteran.  The Veteran 
reported never having had any psychiatric hospitalizations, 
and that he did not start psychiatric outpatient treatment 
until recently.  He indicated that he had not been taking any 
psychiatric medication.  He reported waking up pretty much 
every night with nightmares.  Certain smells were 
particularly bothersome, to include the smell of singed hair 
which he associated with his stressful event in service.  The 
Veteran indicated that he did not need to work, but that even 
if he did, he would not be able to because of his 
irritability and poor response to stress.

Mental status examination revealed that the Veteran was of 
average height and size, looking about stated age, alert and 
cooperative.  He arrived on time for examination. Affect was 
appropriate, described as somewhat tense but not unduly 
elated or depressed.  He denied any delusions or 
hallucinations except for certain times when he would hear 
voices when alone.  He denied any particular uncontrollable 
tendency toward worrying, and denied any significant mood 
swings.  Thought processes were relevant and goal-directed, 
and behavior in the office was not conspicuous.  Memory for 
recent and remote events was satisfactory.  The diagnosis was 
PTSD.  A GAF of 60 was assigned representing moderate 
difficulty in social and occupational functioning.  The 
examiner added that the Veteran remained unemployed, 
primarily by his own choice, and that current symptoms would 
not stop him from working if he had to work, but they 
probably would cause some difficulty in relationships with 
coworkers, primarily due to excessive irritability.

A private neuropsychological screening report from L. R. B., 
Ph.D., dated in February 2006 shows that the Veteran was 
evaluated for PTSD and major depression.  The Veteran 
described having ongoing sleepless nights with nightmares and 
daily flashbacks of the traumatic experience in service.  He 
stated in his flashbacks he could still see, smell, and hear 
the screams of death.  He had startle response, flashbacks, 
nightmares, hypervigilence, and would avoid war stimuli and 
people.  Testing was administered to assess the Veteran's 
level of PTSD, psychological factors which may interfere with 
his recovery, his ability to sustain his current lifestyle 
without change, his coping skills in time of stress, and his 
ability to manage his increasing physical symptoms.  The 
tests administered included the clinical interview, mental 
status examination, Wechsler Abbreviated Scale of 
Intelligence (WASI), Wechsler Memory Scale III, Bender 
Gestalt Test for Organicity, Millon Clinical Multiaxial 
Inventory III (MCMI III), PTSD Diagnostic Scale, Millon 
Behavioral Health Inventory (MBHI), Beck Depression Inventory 
and Hopelessness Scale, and Suicide Probability Scale.

Mental status examination revealed that the Veteran was a 
good historian for details of his inservice experience with 
memory gaps of other events at the time.  He was cooperative, 
relevant, oriented time three and evidenced depressed mood 
and affect. He appeared to have average intelligence and 
intact long term memory.  He processed information at an 
inconsistent rate.  He gave appropriate responses to 
hypothetical social judgment questions.  Thought processes 
indicated intact reality orientation.  He denied suicide 
ideation, suicide attempts, legal problems or psychiatric 
treatment.  Verbal analogies were understood at an average 
level.  He struggled in giving vocabulary definitions and 
evidenced word finding problems on certain items.  Block 
design reproductions reflected concrete visual/spatial 
analysis.  His profile reflected a significant discrepancy 
between his auditory versus visual immediate memory skills 
indicating problems recalling orally presented information.  
His ability to remember both auditory and visual information 
and retrieve information in short term memory storage was in 
the average range.  Bender Gestalt reproductions indicated an 
average profile with only one error in integration.

His MCMI III personality profile was considered valid.  His 
responses indicated clinically elevated scores on the 
avoidant, depressive, negativistic, anxiety, PTSD, and major 
depression scales.  He evidenced chronic anxiety, withdrawal, 
and a conflict between needing relationships and his fear of 
abandonment.  Individuals with this profile typically felt 
guilty and unworthy, worry about their future and, despite 
their accomplishments, tended to behave in self-defeating 
cycles.

The Veteran endorsed content that reflected low self-esteem, 
withdrawal, depressed affect, mistrust, and feelings of 
inadequacy.  He had been unable to develop adequate feelings 
of comfort and had fair coping skills.  He described problems 
managing routine tasks with memory, concentration, 
assertiveness, and decision making problems.  He was unable 
to manage stress efficiently which would result in cognitive 
blocking, sleep disturbance, and fatigue.  His interpersonal 
avoidance tended to intensify his depression.  Psychological 
interventions were said to be needed.

The Veteran's PTSD symptoms were said to have included 
exposure to combat events which represented a severe threat 
to his life and which were reexperienced with distressing 
recollections of his trauma.  When unable to avoid such 
triggers, his anxiety would become intense and manifested in 
problems with sleeping, hypervigilance, low frustration 
tolerance and agitation, exaggerated startle response and 
subjective sense of emotional numbing and detachment.  His 
MBHI profile contained clinically elevated scores on the 
inhibited, chronic tension, avoidant, premorbid pessimism, 
future despair, social alienation, anxiety, and emotional 
vulnerability scales.  Individuals with this profile 
exhibited variable emotions, fatigue, poor sleep, appetite 
disturbance, inability to relax, and self-defeating.  The 
diagnosis was chronic PTSD and moderate major depression.  A 
GAF of 44 was assigned.

VA outpatient treatment records dated from April 2006 to 
October 2007 show intermittent treatment for symptoms 
associated with the Veteran's PTSD.  In November 2006, the 
Veteran was assigned a GAF of 60.  In February 2007, he was 
assigned a GAF of 57.  In April 2007, he was assigned a GAF 
of 55.  In June 2007, he was assigned a GAF of 58.

A private medical record from Dr. B., dated in May 2007, 
shows that the Veteran continued to be treated for symptoms 
associated with his PTSD.  His symptoms were said to include 
sleeplessness, hypervigilence, anger, isolation, and 
flashbacks of death and dying.  Dr. B. opined that the 
Veteran had sustained permanent psychological and physical 
damage and was unemployable due to his chronic conditions.

In October 2007, the Veteran reported that he had been having 
continued nightmares, insomnia, and depression.  He added 
that he had been taking medication for his symptoms.  It was 
noted that he was  oriented with intact cognition; speech and 
thought processes were normal; and he was considered to be 
fairly stable with good affect.

During his November 2009 hearing, the Veteran and his spouse 
testified that he had increased his medication as a result of 
his symptoms.  It was also asserted that the Veteran 
experienced an increase in avoiding crowds, nightmares, 
suicidal ideations, irritability, hypervigilence and anger.  
The Veteran also indicated that the VA examination that he 
had undergone in February 2006 had been cursory in nature and 
not as thorough as the evaluation conducted by Dr. B in 
February 2006.  The Veteran's spouse described that if left 
on his own, the Veteran would neglect his personal appearance 
and hygiene, and that it is only because of her direction 
that he was able to maintain his appearance.

Having carefully considered the competent medical evidence of 
record, and resolving all doubt in the Veteran's favor, the 
Board finds that his PTSD symptoms more nearly approximate 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood to warrant a 70 percent disability rating.  
The Veteran's GAF scores have ranged from 44 to 60 and have 
demonstrated impairment that is characterized as moderate to 
serious symptoms with moderate to serious impairment in 
social, occupational, or school functioning.

As discussed above, a 70 percent disability rating for PTSD 
requires that occupational and social impairment is found 
with deficiencies in most areas due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships.  
In this regard, the Veteran has exhibited symptoms which have 
included suicidal ideation, depression affecting his ability 
to function, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.  
Although he does not exhibit all of the symptomatology 
consistent with a 70 percent disability rating, the Board 
finds that, overall, the Veteran's disability picture more 
nearly approximates that which allows for a 70 percent 
disability rating.

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 70 percent may be 
assigned under the rating criteria.  After a review of the 
evidence of record, the Board concludes that the Veteran's 
PTSD is not productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  As such, the medical evidence 
contains no support for the assignment of a 100 percent 
disability rating.

Additionally, the Board has considered the statements of the 
Veteran and his spouse as to the extent of his current PTSD.  
They are certainly competent to report that his symptoms are 
worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, in evaluating a claim for an increased schedular 
disability rating, VA must only consider the factors as 
enumerated in the rating criteria discussed above, which in 
part involves the examination of clinical data gathered by 
competent medical professionals.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  To the extent that they argue or 
suggest that the clinical data supports an increased 
disability rating or that the rating criteria should not be 
employed, they are not competent to make such an assertion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

As noted above, this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119.  However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the PTSD warranted a 
disability rating higher than the 70 percent assigned as a 
result of this decision.

Extra-schedular consideration

Finally, the Board finds that the Veteran's PTSD, alone, does 
not warrant referral for extra-schedular consideration.  In 
exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the Veteran's PTSD.  Accordingly, 
the claim will not be referred for extra-schedular 
consideration 


ORDER

An initial disability rating of 70 percent, but not higher, 
for service-connected PTSD is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of entitlement to a TDIU.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
VA has a duty to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

As noted above, in a letter received from Dr. B., dated in 
March 2009, it was indicated that the Veteran was not able to 
work as a result of his service-connected disabilities.  In 
this case, the issue of entitlement to TDIU has been raised 
at the time that he was challenging the assigned disability 
rating for the service-connected PTSD.  Therefore, the claim 
of TDIU is part and parcel with the original claim and is 
properly before the Board.

The law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a Veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

To date, the Veteran has not been afforded a VA medical 
examination regarding whether his service-connected 
disabilities prevent him from securing or following a 
substantially gainful occupation.  As noted above, the VA 
examiner in February 2006 indicated that the Veteran remained 
unemployed, primarily by his own choice, and that current 
PTSD symptoms would not stop him from working if he had to 
work.  In March 2009, Dr. B., indicated that he was not able 
to work as a result of his service-connected disabilities.  
Given the discrepancy in opinions as to the employability of 
the Veteran, the Board finds that this claim must be remanded 
for an opinion to be obtained.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination.  The 
claims file should be made available to 
and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.

The examiner is requested to opine as to 
whether, without regard to the Veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that his service-connected 
disabilities (PTSD, tinnitus, pleural 
plaques, and hearing loss), either alone 
or in the aggregate, render him unable to 
secure or follow a substantially gainful 
occupation.  A complete rationale for any 
opinion expressed and conclusion reached 
should be set forth in a legible report.  
It is requested that the examiner consider 
and reconcile the conflicting medical 
opinions of record and any contradictory 
evidence regarding the above question.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


